 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA Bar #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   LOURDES ALDACO-ALVARADO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:16-CR-00178 DAD
12                          Plaintiff,              STIPULATION FOR RELEASE;
                                                    ATTACHMENT; ORDER
13   vs.
14   LOURDES ALDACO-ALVARADO,
                                                    Judge: Hon. Dale A. Drozd
15                          Defendant.
16
17          The parties, through their respective counsel, Justin Gilio, Assistant United States
18   Attorney, and Megan Hopkins, Assistant Federal Defender, attorney for defendant Lourdes
19   Aldaco-Alvarado, hereby stipulate that Ms. Aldaco-Alvarado shall be released to the Kern
20   County Teen Challenge Women’s Program on Thursday, December 20, 2018. The parties
21   further stipulate that the dispositional hearing in this matter be continued until after Ms. Aldaco-
22   Alvarado completes the program, to permit the Court and parties the opportunity to consider her
23   performance in the program in fashioning a reasonable sentence in this matter. The U.S.
24   Probation Officer, Laura Del Villar, is in agreement with this request.
25   The parties request that Ms. Aldaco-Alvarado be ordered released, as follows:
26          Lourdes Aldaco-Alvarado shall be released from the custody of the United States
27   Marshals at the Fresno County Jail to a representative of the Teen Challenge program, a
28   residential substance abuse treatment facility, on Thursday, December 20, 2018 at 9:30 a.m. The
 1   representative of the Teen Challenge program will escort Ms. Aldaco-Alvarado directly to the
 2   program facility located at 301 East Roberts Lane in Bakersfield, CA 93302.
 3          Ms. Aldaco-Alvarado shall reside at the program, in compliance with all program rules,
 4   for a period of no less than 12 months, and up until her completion of a residential drug
 5   treatment program. While at the residential program, Ms. Aldaco-Alvarado will remain subject
 6   to all conditions of supervised release previously imposed.
 7          The dispositional hearing currently set for January 22, 2019 shall be vacated, and a status
 8   conference to evaluate Ms. Aldaco-Alvarado’s progress in the program shall be set for March 11,
 9   2019 at 10:00 a.m. The parties shall submit a status report prior to the status conference and may
10   request that the hearing be vacated or continued if there are no issues with Ms. Aldaco-
11   Alvarado’s performance in the program and compliance with the conditions of supervision.
12                                                Respectfully submitted,
13                                                MCGREGOR SCOTT
                                                  United States Attorney
14
15   DATED: December 18, 2018              By:    /s/ Justin Gilio
                                                  JUSTIN GILIO
16                                                Assistant U.S. Attorney
                                                  Attorney for Plaintiff
17
18                                                HEATHER E. WILLIAMS
                                                  Federal Defender
19
20   DATED: December 18, 2018               By:   /s/ Megan T. Hopkins
                                                  MEGAN T. HOPKINS
21                                                Assistant Federal Defender
                                                  Attorneys for Defendant
22                                                LOURDES ALDACO-ALVARADO
23   IT IS SO ORDERED.
24
        Dated:     December 19, 2018
25                                                     UNITED STATES DISTRICT JUDGE

26
27
28

                                                     -2-
